DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the amendments filed on 5/10/2021 with a priority date of 2/5/2015.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 46, 48, 49, 52-57 and 58-63 are currently pending and have been examined and claims 1-11 are cancelled without traverse and claims 15-17, 19-21, 23, 27-30, 32, 33, 38-40, 42, 43, 45, 47, 50, 51 and 57 are cancelled.

Response to Amendments
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 have been entered and claims 57-59 have been added.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-59 are reject under 35 USC 103.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 are not rejected under 35 USC 101 based on updated 2019 PEG issued in response to the Alice decision. 
Further explanation has been added to the claims and the applicant's arguments are addressed in a section following the claims.

Reason for overcoming the Claim Rejections under 35 USC § 101
Step 1: Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 are methods. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. 
Step 2A: 
Prong 1: Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 include the abstract idea of receiving a request to skip an advertisements then performing or denying the skip on a first device based on a determination. The specification and dependent claims make it clear that these steps are transmitting alternative advertising so the user cannot completely avoid the advertising message by using a trick play operation. This concept falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: The devices are recited at a high level, which amounts to nothing more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
However, the ordered combination of steps amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo, thus a practical application.  
Step 2B: The analysis ended at Prong 2, which means the analysis did not consider whether transferring content to a second screen and allowing users to authorize content displayed on their devices is well-understood, routine and conventional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 31, 34, 36, 46, 61, 18, 24, 37, 41, 62, 26, 26, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (U.S. 2014/0186007; Hereafter: Keys) in view of Rodriguez et al. (U.S. 2015/0063790; Hereafter: Rodriguez) in view of Hua et al. (U.S. 2007/0204310; Hereafter: Hua).
As per Claim 12: Keys in view of Rodriguez and Hua discloses the following limitations;
12. A method comprising:
Keys discloses receiving, by a first computing device, a request to perform a trick play operation on at least a portion of the advertising content; and See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015].
Keys does not disclose determining based on the request to perform the trick play operation and based on meta data, an object included in a frame of primary content output prior to the request to perform trick play operation; selecting, based on the determined object, secondary content Examiner’s note: Applicant makes the point that the prior reference selects secondary content based on objects in the scenes that are being skipped. It is possible a user could have skipped in the middle of a scene, thus the content is based on the frame just prior to the skip. In the interest of compact prosecution, a new reference is cited to explicitly disclose selecting contented based on objects in a frame prior to the skip.
 a number of sequential image frames comprising an uninterrupted segment of a source video sequence. See, “During playback of the source video, and in response to receipt of a request from the user to navigate portions of the source video (e.g., a user command to fast forward the source video, rewind the source video, or other action), the systems and methods dynamically define a video advertisement clip insertion point (e.g., and insertion point based on a current playback position). The systems and methods then insert a contextually relevant and/or targeted video advertisement clip into the playback stream for presentation to the user.” [0003]. See, “In one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point. Such contextual relevance includes, for example, on one or more of genre or semantic relevance, visual/perceptual relevance, and object relevance. A shot is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. A scene is a series of consecutive shots, which are similar in terms of visual features, audio features and/or semantics. One example of scene is a series of consecutive shots taken at the same location.” [0010]. See also, “Object (e.g., cars, people, animals, trees, etc.) relevance finds object(s) in video ad-clip(s) that are relevant to object(s) in the segment.” [0018]. See, “With respect to any particular source video content or video ad-clip content, metadata 124 indicates one or more of genre, semantics, visual features, object features, etc. of the content. In one implementation, metadata 124 includes, for example, one or more of the following: [0021] low-level content-based features (e.g., color, motion information, etc.); [0022] high-level semantic attributes such as genre (news, 
Keys discloses to output at a second computing device; sending, to the second computing device, instructions to output secondary content and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029].
Keys does not disclose to disable trick play operations on the secondary content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes may be disabled for certain commercials or advertisements, such as for particular commercial 
Keys discloses performing the trick play operation on the at least portion of the advertisement content being output by the first computing device. See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Therefore, from the teaching of Hua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Hua, for the purpose of considering relevancy between video content and an advertisement. 
Therefore, from the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Hua, to also include instruction to 

As per Claim 13: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 13. The method of claim 12, wherein the first computing device comprises a set top box, See, “The signal 116, 116' may be directed to one of various components depending upon the configuration of equipment being used to provide content to the separate display device 104. For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016].
Keys discloses the second device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control device may be a computing device 102 or 102', where the computing device 102 has a housing providing a tablet computer form factor while the computing device 102' has a housing providing a smartphone form factor, such form factors being well known in the art.” [0014].

As per Claim 31: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 31.     The method of claim 12, further comprising: sending to the second computing device, the secondary content, See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].
Hua discloses wherein the secondary content is associated with a product associated with the determined object. See, “Visual relevance measures similarities/differences between one or more of dominant colors, motions, and semantic classifications associated with the segment and the video ad-clips. Object (e.g., cars, people, animals, trees, etc.) relevance finds object(s) in video ad-clip(s) that are relevant to object(s) in the segment.” [0018]. See,  “high-level semantic attributes such as genre (news, movies, sitcoms, home videos, comedies, action, romance, etc.), location (city, mountain, beach, street, landscape, etc.), objects (e.g., people, cars, etc.);” [0022].

As per Claim 34: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 34.    The method of claim 12, further comprising: sending, to the second computing device the secondary content, wherein the secondary content comprises alternative advertisement content different from the at least the portion of the advertising content. See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 36: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 36.    The method of claim 34, wherein the trick play operation comprises at least one of: fast-forward, rewind, or pause. See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013].

As per Claim 46: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 46.   The method of claim 12 wherein selecting the secondary content comprises restricting, based on the primary content, one or more of a plurality of secondary content from being selected, and wherein the method further comprises sending, to the second putting device for display, the selected secondary content. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 61: Keys in view of Rodriguez and Hua discloses the following limitations;
Hua discloses 61.    (New) The method of claim 12, wherein selecting the secondary content is further based on the determined object comprising an audio object. See, “With respect to any particular source video content or video ad-clip content, metadata 124 indicates one or more of genre, semantics, visual features, object features, etc. of the content. In one implementation, metadata 124 includes, for example, one or more of the following: [0021] low-level content-based features (e.g., color, motion information, etc.); [0022] high-level semantic attributes such as genre (news, movies, sitcoms, home videos, comedies, action, romance, etc.), location (city, mountain, beach, street, landscape, etc.), objects (e.g., people, cars, etc.); [0023] textual information from encapsulated tags, closed captions, automatic speech recognition, etc.” [0020].

As per Claim 18: Keys in view of Rodriguez and Hua discloses the following limitations;
18. A method comprising:
 discloses receiving, by a second computing device and from a first computing device, an indication of a request to perform a trick play operations on at least a portion of the first advertisement content being outputted by the first computing device; See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015].
Keys does not disclose receiving information identifying one or more objects included in a frame of primary content output by the first computing device prior to the request to perform the trick play operation; Examiner’s note: Applicant makes the point that the prior reference selects secondary content based on objects in the scenes that are being skipped. It is possible a user could have skipped in the middle of a scene, thus the content is based on the frame just prior to the skip. In the interest of compact prosecution a new reference is cited to explicitly disclose selecting contented based on objects in a frame prior to the skip.
Hua discloses selecting advertising based on objects in adjacent video shots, which is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. See, “During playback of the source video, and in response to receipt of a request from the user to navigate portions of the source video (e.g., a user command to fast forward the source video, rewind the source video, or other action), the systems and methods dynamically define a video advertisement clip insertion point (e.g., and insertion point based 
Keys discloses receiving, from the first computing device, instructions to output second advertisement content related to at least on identified object the one or more identified objects  portion of the first advertisement content and See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the 
Keys does not disclose to disable trick play operations on the second advertisement content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes may be disabled for certain commercials or advertisements, such as for particular commercial 
Keys does not disclose determining, based on instructions and based on the information identifying the one or more objects included in the frame, of the primary content, output prior to the request to perform the trick play operation, second advertisement content related to the at least on identified object;
Hua discloses selecting advertising based on objects in adjacent video shots, which is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. See, “In one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point. Such contextual relevance includes, for example, on one or more of genre or semantic relevance, visual/perceptual relevance, and object relevance. A shot is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. A scene is a series of consecutive shots, which are similar in terms of visual features, audio features and/or semantics. One example of scene is a series of consecutive shots taken at the same location.” [0010]. See also, “Object (e.g., cars, people, animals, trees, etc.) relevance finds object(s) in video ad-clip(s) that are relevant to object(s) in the segment.” [0018]. See, “With respect to any particular source video content or video ad-clip content, metadata 124 indicates one or more of genre, semantics, visual features, object features, etc. of the content. In one implementation, metadata 124 includes, for example, one or more of the following: [0021] low-level content-based features (e.g., 
Keys discloses outputting, by the second computing device, the second advertisement content and See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Keys does not disclose disabling trick play operations on the second advertisement content.
However, Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes 
Therefore, from the teaching of Hua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Hua, for the purpose of considering relevancy between video content and an advertisement. 
Therefore, from the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Hua, to also include instruction to disable trick play operations, as taught by Rodriguez, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

As per Claim 24: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 24.    The method of claim 18, wherein the first computing device comprises a set-top box and See, “The signal 116, 116' may be directed to one of various 
Keys discloses the second computing device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control device may be a computing device 102 or 102', where the computing device 102 has a housing providing a tablet computer form factor while the computing device 102' has a housing providing a smartphone form factor, such form factors being well known in the art.” [0014].

As per Claim 37: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 37.     The method of claim 18, further comprising: retrieving, by the second computing device, the second advertisement content, wherein the second advertisement content is retrieved based on indication of one or more advertisement content restricted from being output by the second computing device. Examiner’s note: Determining content output to the remote device is either related or unrelated to the 

As per Claim 41: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 41. The method of claim 18, wherein the trick play operation comprises at least one of: fast-forward, rewind, or pause. See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013].

As per Claim 62: Keys in view of Rodriguez and Hua discloses the following limitations;
Hua discloses 62.    (New) The method of claim 18, further comprising: classifying the identified object; and determining the second advertisement content further based on a classification of the identified object. See, “For example, video ad platform 116 may insert an action-based ad-clip adjacent to an action-based segment of source video. Visual relevance measures similarities/differences between one or more of dominant colors, 

As per Claim 25: Keys in view of Rodriguez and Hua discloses the following limitations;
25.     A method comprising:
Keys discloses receiving, by a first computing device, and from a third computing device, and indication of a request to perform a trick play operation at the third computing device and on at least a portion of the advertising content, wherein the trick play operation comprises a fast-forward operation; See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See, [0014-0016] for mobile device, display device and set-top box.
Keys does not disclose determining, based on metadata included in primary content, an object in a frame, of the primary content, that is output prior to the trick play operations; determining, based on the determined object, one or more secondary content items Examiner’s note: Applicant makes the point that the prior reference selects secondary content based on objects in the scenes that are being skipped. It is possible a user could have skipped in the middle of a scene, thus the content is based on the frame just prior 
Hua discloses selecting advertising based on objects in adjacent video shots, which is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. See, “During playback of the source video, and in response to receipt of a request from the user to navigate portions of the source video (e.g., a user command to fast forward the source video, rewind the source video, or other action), the systems and methods dynamically define a video advertisement clip insertion point (e.g., and insertion point based on a current playback position). The systems and methods then insert a contextually relevant and/or targeted video advertisement clip into the playback stream for presentation to the user.” [0003]. See, “In one implementation, the systems and methods insert ad-clip(s) that are contextually relevant to a segment (e.g., a shot, scene, and/or chapter of the source content) adjacent to a corresponding insertion point. Such contextual relevance includes, for example, on one or more of genre or semantic relevance, visual/perceptual relevance, and object relevance. A shot is a number of sequential image frames comprising an uninterrupted segment of a source video sequence. A scene is a series of consecutive shots, which are similar in terms of visual features, audio features and/or semantics. One example of scene is a series of consecutive shots taken at the same location.” [0010]. See also, “Object (e.g., cars, people, animals, trees, etc.) relevance finds object(s) in video ad-clip(s) that are relevant to object(s) in the segment.” [0018]. See, “With respect to any particular source video content or video ad-clip content, metadata 124 indicates one or more of genre, semantics, visual features, object features, etc. of the content. In one implementation, metadata 124 includes, for example, one or more of the following: [0021] low-level content-based features (e.g., 
Keys discloses to send to a second computing device; and sending to the second computing device and based on receiving the indication of the request to perform the trick play operation at the third computing device: the one or more secondary content items; and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029].
 discloses instructions to output at least one secondary content item of the one or more secondary content items and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. 
Keys does not disclose to disable trick play operations on the at least one secondary content item. Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes may be disabled for certain commercials or advertisements, such as for particular commercial or adverts that have obtained blocking rights (e.g., a commercial provider may pay a certain fee to an operator or broadcaster for such rights). As a non-limiting example, the flag 
Therefore, from the teaching of Hua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Hua, for the purpose of considering relevancy between video content and an advertisement. 
Therefore, from the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Hua, to also include instruction to disable trick play operations, as taught by Rodriguez, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

As per Claim 26: Keys in view of Rodriguez and Hua discloses the following limitations;
Keys discloses 26.     The method of claim 25, wherein the first computing device is a set-top box, the second computing device is a handheld device, See, [0016] and [0014].

As per Claim 44: Keys in view of Rodriguez and Hua discloses the following limitations;
 discloses 44. The method of claim 25, wherein the trick play operation comprises at least one of: rewind or pause. See, “The processor 202 then receives a selection of a particular control function by the viewer 118 interacting with the touchscreen at a selection operation 304. In this particular example, the functions include fast forward, rewind, play, and pause. [0027].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Carlucci et al. (U.S. 2004/0103429; Hereafter: Carlucci).
As per Claim 14: Keys in view of Rodriguez, Hua and Carlucci discloses the following limitations; 
Keys does not disclose 14. The method of claim 12,  wherein the instructions are based on a table correlating events occurring at the first computing device to the instructions to be performed by the second computing device.
However, Carlucci discloses a table correlating data associated with remote control functions, such as fast forwarding advertising. See, “FIG. 4 illustrates commercial branch table 300 corresponding to commercial 221a which is generated by manager 124 based on the information in digital cue message 241. In generating table 300, manager 124 looks up alternate commercials to original commercial 221a from an advertising table (not shown) stored in manager 124 or other location. In the advertising table, for each original commercial identified by its code, alternate commercials to the original commercial are listed in association therewith and identified by their respective codes. These alternate commercials correspond to different fast-forward and rewind speeds (e.g., 2.times., 3.times., 6.times. and 10.times. the normal play speed in this instance), or durations thereof in forward and reverse  
Therefore, from the teaching of Carlucci, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the events received from remote control to change the display of content on a first device and present advertising on a second device, as disclosed by Keys in view of Rodriguez and Hua, to base events on a data table as taught by Carlucci, for the purpose of advantageously realizing the convenience of manipulating programming content, and  appreciating the full impression of an alternate commercial to the original commercial. See, Carlucci abstract.

Claims 22, 52 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Soundararajan et al. (U.S. 2014/0282693; Hereafter: Soundararajan).
As per Claim 22 Keys in view of Rodriguez, Hua and Soundararajan discloses the following limitations; 
22.     The method of claim 18, further comprising:
Keys does not disclose determining that the second advertisement content has stopped outputting prior to the completion of the second advertisement content and sending by the second computing device and to the first computing device an, instruction for the first computing device to prevent the trick play operation on the at least the portion of the first advertisement content being outputted by the first computing device. 

Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Rodriguez and Hua, to determine the advertisement has stopped and prevent trickplay, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

As per Claim 52: Keys in view of Rodriguez, Hua and Soundararajan discloses the following limitations;
Keys does not disclose 52.     The method of claim 12, wherein performing the trick play operation is further based on determining that the second computing device is currently receiving data sent by the first computing device. Examiner’s note: In view of the applicant’s specification at [0091], determining a second device is currently receiving 
However, Soundararajan discloses the following examples:
In a first instance Soundararajan discloses at [0068] the first and second devices are registered and communicatively connected and the use of Bluetooth at [0093] during the trick play event. Examiner asserts that a Bluetooth connection, and/or any other data communication technique between two devices requires currently receiving and sending data between devices, which means connected devices are determined to be currently transmitting data between those device. 
In a second instance, at [0051-0054] the user registers the second device in response to attempting a skip commend, so receiving the registration data is another example of a determining data is currently being transmitted. [0053] also discloses suspending skipping if a connection has been lost. At the least not having a connection is a determination that the devices are not communicating because the devices are not connected.
In a third instance at [0084] the first device sends supplemental media to the second device more rapidly during skip operation, which mean it must first be determined that data is being sent and how it is sent in order to make it more rapid. See, “In these examples, the digital media device 102 may provide supplemental media to the secondary media presentation device 104 more rapidly (e.g., during skipping of the media and prior to ending skipping of the media).” [0084].
 “determining whether a second computing device is currently receiving data transmitted by the first computing device”. Soundararajan discloses that in response to a skip command there is a direct communication from the first device to the second device. See, “In response to the skipping, the example digital media device 102 transmits a signal 812 or other notification to the example secondary media presentation device 104. The signal 812 include a location from which the example application 802 is to retrieve supplemental media for display on the secondary media presentation device 104. The example application 802 executing on the secondary media presentation device 104 receives the example signal 812, requests the supplemental media based on the signal 812, and displays the media 806 (e.g., a supplemental advertisement) on the secondary media presentation device 104.” [0070] and Figure 9.
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Rodriguez and Hua, to determine the first computing device is sending data to the second device, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

As per Claim 60: Keys in view of Rodriguez, Hua and Soundararajan discloses the following limitations;
 60.    (New) The method of claim 12, wherein the secondary content comprises safety information related to the determined object or current deals associated with the determined object.
However, Soundararajan discloses See, “FIG. 9 illustrates an example of presenting supplemental media 806 via the secondary media presentation device 104 of FIG. 8 when the digital media device 102 detects a command to skip media 808 being presented on the primary media presentation device 106 of FIG. 8. In the example of FIG. 9, the user has sent a command to the example digital media device 102 to cause the digital media device 102 to skip (e.g., fast forward) the media 808 being shown on the primary media presentation device 106, which is illustrated in FIG. 9 as a fast forward symbol 810 displayed the user on the primary media presentation device 106.” [0069]. See, “In response to the skipping, the example digital media device 102 transmits a signal 812 or other notification to the example secondary media presentation device 104. The signal 812 include a location from which the example application 802 is to retrieve supplemental media for display on the secondary media presentation device 104. The example application 802 executing on the secondary media presentation device 104 receives the example signal 812, requests the supplemental media based on the signal 812, and displays the media 806 (e.g., a supplemental advertisement) on the secondary media presentation device 104. While the example application 802 of FIG. 9 is depicted showing a single advertisement, the example media 806 may include multiple advertisements, offers, or other media in succession and/or simultaneously.” [0070]. See also Figure 9, which shows laptop X and a deal for laptop X.
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Setos et al. (U.S. 2008/0313668; Hereafter: Setos).
As per Claim 35: Keys in view of Rodriguez, Hua and Setos discloses the following limitations;
Keys does not disclose 35.     The method of claim 12, further comprising: determining, based on a duration of the secondary content, a speed at which to perform the trick play operation at the first computing device. 
However Setos discloses determining the fast-forward speed based on the speed selecting advertising. See, “In exemplary embodiments, the choice of fast forward speed and the length of the short version may be synchronized so that the viewer has the time to absorb the short message. This may be done by having the short form message metadata inform the appliance how long it is in order that the appliance rejoin the original recording 30 seconds later when the short form is complete with no apparent delay. In other exemplary embodiments, rewind function may be set to always show the long form version of the message.” [0012].
Therefore, from the teaching of Setos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising . 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Bhogal et al. (U.S. 2015/0067714; Hereafter: Bhogal).
As per Claim 48: Keys in view of Rodriguez and Hua and Bhogal discloses the following limitations;
48.     The method of claim 12, further comprising:
Keys does not disclose determining whether interruption of content output by the second computing device is authorized by a user; and sending, to the second computing device based on determining that the interruption is authorized, advertisement the secondary content, wherein performing the trick play operation is further based on determining that the interruption is authorized by the user. Examiner’s note: Based on the applicant’s specification at [0092] and the example of a playing a game so a secondary reference is cited to teach a user either setting preferences and/or being given the chance to permit or deny transfer of advertising to the mobile device.  
However, Bhogal discloses preferences and device configuration options and based on these options whether transfer of the advertisement to a second device is authorized. The preference can be established ahead of time or be offered as a choice, and advertisement can be viewed immediately or deferred to a later time. Further, options include overlaying If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override may be offered and delivery of the advertisement may be accomplished through the selected alternative method. [0030] Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured. [0031] As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program. This option offers opportunities to further integrate television and mobile devices within the advertising realm.” [0030-0032]. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television 
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Rodriguez and Hua, to authorize interruptions on a second device based on user preference for advertising on specific devices, as taught by Bhogal, for the purpose of providing flexibility that increases both user viewing of advertising and user motivation to assist advertisers with advertising efforts. Bhogal [0012].

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Loeb et al.  (U.S. 2017/0099592; Hereafter: Loeb).
As per Claim 49: Keys in view of Rodriguez, Hua, and Loeb discloses the following limitations;
49.    The method of claim 18, further comprising:
Keys does not disclose determining whether interruption of a {game} output by the second computing device is authorized by a user; and wherein receiving the instruction is further based on determining that the interruption of the {game} is authorized by the user. 
However, Loeb discloses user authorizing interruptions in games to present advertising. See, “Many mobile applications and games collect user behaviors inside the application. This in-app or in -game behavior data may be sent to external systems for further analysis. Depending upon the analysis results, in-app or in -game advertising and reward notification events may be generated and dispatched back to the application as in-app or in -game notification events. To minimize disruption to the user engaging in important tasks or critical sections of a game for example, it may be desirable to allow the user to specify whether to accept and/or to allow the activation of the advertising, rewards or other in-app, or in -game notifications based on, for example, user preferences and/or the operation state of the application.” [0005]. See also, [0077, 0123]. 
Therefore, from the teaching of Loeb, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Rodriguez and Hua, to display advertising based on a user authorizing interruption of the game, as taught by Loeb to minimize disruption of external or in-game events and/or to maximize user retention.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis and Stelmack further in view Darling et al. (U.S. 2014/0280564; Hereafter: Darling).
As per Claim 53: Keys in view of Rodriguez, Hua, and Darling discloses the following limitations;
Keys does not disclose 53.     The method of claim 25, further comprising wherein determining one or more secondary content items restricted from being sent to the second computing device based on determining one or more comments: of a social media feed associated with the primary content, and occurring during an original transmission of the first segment of the primary content. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content to the second device. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0020].
Darling discloses restricting content based on social media feed and occurring during an original transmission. See, “The messages 310 specified by the curation data 234 can be chosen based on the scores 312. In some examples, all of the messages 310 associated with a span of time are identified, e.g., based on offsets (e.g., offset data 232 shown in FIG. 2) associated with the messages. For example, all messages having an offset of three seconds to six seconds after the start time of a media program can be identified. Of those messages, the message 310 having the highest score 312 can be chosen. In this way, the curation data 234 can include messages 310 automatically chosen based on the scores.” [0052]. See also [0037-0041] for more about offsetting.
Therefore, from the teaching of Darling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the 

As per Claim 54: Keys in view of Rodriguez, Hua and Darling discloses the following limitations;
Keys does not disclose 54.     The method of claim 53, wherein the determined one or more comments occurred during the original transmission in an earlier time zone than a time zone in which the request to perform the trick play operation is received.
However, Darling discloses See, “For example, the media program may be broadcast at an earlier time of day for viewers in a time zone corresponding to Eastern Standard Time (EST), and the media program may be broadcast at a later time of day for views in a time zone corresponding to Pacific Standard Time (PST), which is three hours behind EST. If the media program is broadcast at a start time of 6 PM EST and again at a start time of 6 PM PST, the two broadcasts will be three hours apart. One author of social media content 206 who resides in New York may post an element 240 of social media content at 6:05 PM EST, while another author of social media content 206 who resides in California may post an element 242 of social media content at 6:04 PM PST, approximately three hours later. The two elements 240, 242 of social media content may pertain to approximately the same moment in time of the media program, e.g., a moment in time about four or five minutes into the program.” [0037]. See also [0037-0041]. 
Therefore, from the teaching of Darling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the . 

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view Cordray et al. (U.S. 2007/0157237; Hereafter: Cordray).
As per Claim 55: Keys in view of Rodriguez, Hua, and Cordray discloses the following limitations;
Keys does not disclose 55.     The method of claim 25, further comprising:
restricting one or more advertisements associated with a later episode of the primary content from being sent to the computing device. Examiner’s note: Keys discloses breaks between segments of the primary content. 
However Cordray discloses See, “An interactive media monitoring application implemented at least partially on user equipment 108, user television equipment 110, user computer equipment 112, distribution facility 104, or another device of media system 100 may use program schedule data and other interactive media application data to monitor a user's viewing progress of media content on the user equipment. The user's viewing progress may be tracked and recorded in user media profiles, which may be stored locally on the user equipment or on a network device (e.g., server 130 and/or server 140) within media system 100. The media monitoring application may also filter media content and other information (e.g., web or Internet data) that is inconsistent with the user's viewing progress. For example, a spoiler advertisement relating to an unwatched program may be replaced with an 
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Rodriguez and Hua, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

As per Claim 56: Keys in view of Rodriguez Hua and Cordray discloses the following limitations;
Keys does not disclose 56.     The method of claim 25, restricting one or more advertisements associated with an episode of the primary content from being sent to the second computing device.
However Cordray discloses See, “For each of the content types selected in filter content choice 1312, the interactive media monitoring application may take some action when the media monitoring application encounters content that is inconsistent with the user's media profile. For example, advertising and news segments within a live broadcast may contain content related to one or more unwatched episodes in the user's media profile. The interactive media monitoring application may dynamically filter this inconsistent content and remove or replace the content with content related to one or more already watched episodes (or, in some 
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Rodriguez and Hua, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view of Rodriguez and Hua further in view of Pan et al. (U.S. 2012/0042344; Hereafter: Pan).
As per Claim 58: Keys in view of Rodriguez, Hua and Pan discloses the following limitations;
58.     The method of claim 18, further comprising:
outputting, at a display associated with the second computing device, one or more selectable visual identifier associated one or more objects included in the frame of the primary content output by the first computing device;
However, Pan discloses See, “FIG. 2 is a schematic illustration that a series of frames, being depicted as t1, t2 and t3 in an exemplary manner, are displayed on the top portion of the figure. Some of the displayed frames may include one or a number of commercial items. Some of the displayed frames may not include any commercial item. Each of the commercial items is linked to a product identifier as shown in the bottom portion of the figure. Some of the commercial items may also be linked to one or more advertisement files. Each program may have a different database. The database may be delivered from a server in a television network after a program is selected by the user. The database may be removed from the system after the completion of broadcasting the program.” [0027].
Keys does not disclose receiving, at the display associated with the second computing device a user selection of a first selectable visual identifier of the one or more selectable visual identifier associated with the one or more objects; and
However, Pan discloses See, “When a user is attracted by a displayed item, he may use the remote control device 104 or the mobile device 106 to select the item.” [0028].
Keys does not disclose determining based on the user selection of the first selectable visual identifier associated with a first object, the second advertisement content.
However, Pan discloses See, “Upon the user's selection, a data file is generated including at least the product identifier of the selected item. The data file may be sent from the digital TV system 102 to the mobile device 106 through the ad hoc communication link 114.” [0028].
. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view of Drake et al. (U.S. 2010/0290761; Hereafter: Drake).
As per Claim 59: Keys in view of Rodriguez, Hua and Drake discloses the following limitations;
59. The method of claim 18, wherein the instructions indicate to disable the trick play operations on the at least one secondary content item during an entirety of output at the second computing device. 
However, Drake discloses disabling trick play operations during the entirety of output of the alternative content. See, “Additionally, while this may be ultimately to the discretion of player hardware manufacturers, additional mechanisms for ensuring the unaltered delivery of advertisements might also be enforced. For example, once a user has settled on a particular playback speed mode 263 and therefore a corresponding advertising content from advertisement container 240d has begun playing, playback device 260 might block or disable functions of input device 265 that circumvent normal playback by altering playback speeds 
Therefore, from the teaching of Drake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Rodriguez and Hua, to disable trick play operations for the entirety of the alternative content, as taught by Drake, for the purpose of providing relevant and intelligible video contents can be provided for the user during trick mode playback. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez in view of Hua further in view Lewis et al. (U.S. 9,426,519; Hereafter: Lewis).
As per Claim 63: Keys in view of Rodriguez, Hua and Lewis discloses the following limitations;
63.    (New) The method of claim 25, further comprising: sending, to the second computing device, identification information associated with one or more secondary content items to be restricted from being output by the second computing device.
Examiner’s note: Claims 37, 46, 54, 53, 55 and 56 also recite the concept of restricting some content from being displayed, which is rejected by Keys at [0019] because determining whether content to output to the remote device is either related or unrelated to the commercial are examples of restricting content. For example, if content is indicated as 
However Lewis discloses sending restriction rules See, “Regulation component 110 is configured to identify and implement restrictions regarding association of media advertisements with media items. In particular, media items can be associated with various restrictions regarding features of media advertisements allowed for association therewith. These restrictions can related to the type or format of media advertisement (e.g., in-stream pre-roll, in-stream mid-roll, in-stream post-roll, or in video display advertisement), the duration of the media advertisement, whether and when the media advertisement can be skipped, the quality of the media advertisement, and/or the content of the media advertisement. Similarly, media advertisements can be associated with various restrictions regarding features of media items allowed for association therewith, including features related to quality of the media items, content of the media items, and/or an audience type associated with the media items.” [0045]. Column 10, Line 42-55. See [0046-0053] Column 11 and 12 for more examples of restrictions. See, “System 400 particularly demonstrates an architecture wherein a client device 112 includes a client version of streaming media provider 102, streaming media provider application 402, to facilitate aspects of streaming media provider 102 in accordance with a mobile operating system of the client device 112. 
Therefore, from the teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed, as disclosed by Keys in view of Rodriguez and Hua, to also include instruction to disable trick play operations and an instructions to restrict content, as taught by Lewis, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

Response to Arguments
Applicant's arguments filed on 5/10/2021 have been fully considered but these arguments are moot in view of the 2019 PEG and the rejection set forth above under 35 USC 103 based on Keys in view of secondary reference, most of which are newly cited.
Regarding 103: The process in Keys is designed to enable fast forwarding on the primary device and transfer content to a secondary device, which is just like the applicant’s process. In both Keys and the applicant’s process the goal is for the user to perceive advertising when they are attempting to avoid advertising by performing trick play events. In Keys it would make no sense to allow the user to fast forward alternative advertising on the second device because the 
Regarding Claim 12, 18 and 25: Cansler is replaced by Hua, which renders moot the arguments regarding Cansler failing to disclose “an object in a frame of primary content output prior to the request” 
Regarding 48: Examiner is citing paragraphs 22, 31-32, as opposed to sections about whether the user has enough points. The user is authorizing interruptions, thus if a user allows content to be sent then it is being determined the interruption is authorized by the user. Bhogal at Paragraph [0022] discloses “The alternative advertising technology described herein allows the consumer to configure advertising consumption to transfer a full commercial from a television to a mobile device for immediate or delayed viewing or interaction” and Paragraph [0037] provides several examples of interruptions when the advertisement preference authorize immediate viewing. See, “Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has viewed the respective advertisement or otherwise participated as desired by the advertiser.” [0037]. Examiner respectfully asserts that banners, overlays and confirming viewing is an interruption of content on the second device, which the user must authorize by accepting immediate viewing.
Regarding 49: Bhogal and Soundararajan are replaced by Loeb to disclose authorizing interruptions of games.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688